DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements filed 8/1/22 has been entered.

Response to Amendment
	1. The amendment filed 8/1/22 has been entered.

Reasons for Allowance
The claims filed 1-16 and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 14 and 19, the prior art of record does not disclose:
“calculate numerical values for the data inputs from the images of the digitized document; 
determine, based on the numerical values, that at least one of the data inputs includes the handwritten text input; 2PATE NTAtty Docket No.: D20-492-04200-PR-US App. Ser. No.: 17/074,160 
identify words and a respective location of each word in the data inputs of the digitized document…“
In addition, it would not have been obvious to one of ordinary skill in the art before the time of the effective filing date of the claimed invention.
DeJean discloses ‘identify words and a respective location of each word in data inputs’ (DeJean, para [0037]). However, DeJean does not disclose that data inputs are determined based on the numerical values within the previously cited limitation “determine, based on the numerical values, that at least one of the data inputs includes the handwritten text input” where the numerical values are calculated from the images. In addition, neither Kelso or Ohguro disclose the limitations above.
 Therefore, in combination with the other limitations of the independent claims, claims 1, 14 and 19 are allowed. Similarly, dependent claims 2-13, 15-16, 18 and 20-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178